           Case 1:20-cr-00031-DMT Document 31 Filed 04/24/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Michael Ray Webb,                     )       Case No. 1:20-cr-031
                                      )
               Defendant.             )


       Defendant is charged in Indictment with the following offense: conspiracy to distribute a

mixture containing 500 grams or more of a detectable amount of methamphetamine in violation of

21 U.S.C. § 846. On March 17, 2020, the court ordered defendant detained pending trial, opining

that defendant had not rebutted the presumption of detention and otherwise posed a risk of flight and

danger to the community as demonstrated by the United States with the requisite evidence. (Doc.

No. 23).

       On April 23, 2020,defendant filed a motion for reconsideration of the court’s detention order.

He requests to be conditionally released to his parents’ residence in Minot. He advises that he has

been diagnosed with rectal and lung cancer, recently underwent a temporary diverting colostomy,

must use a colostomy bag for the foreseeable future, is receiving bimonthly chemotherapy infusions,

and is taking multiple medications. He further avers that, given his current medical condition and

resulting weakened state, he no longer poses a danger or a serious risk of flight.

       The United States has advised that it does not oppose defendant’s motion. Accordingly,

defendant’s motion (Doc. No. 27) is GRANTED. Defendant shall be released to his parents subject

to the following conditions:


                                                 1
  Case 1:20-cr-00031-DMT Document 31 Filed 04/24/20 Page 2 of 3



(1)   Defendant shall not violate federal, state, tribal, or local law while on release.

(2)   Defendant must advise the Office of Probation and Pretrial Services and defense

      counsel in writing before making any change in address or telephone number.

(3)   Defendant shall appear in court as required and surrender for any sentence imposed.

(4)   Defendant shall report to the Pretrial Services Officer at such times and in such

      manner as designated by the Officer.

(5)   Except upon prior approval from the Pretrial Services Officer, the defendant's travel

      is restricted to the State of North Dakota.

(6)   Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

      drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

      unless prescribed by a licensed medical practitioner, and any use of inhalants.

      Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

      Services Officer to verify compliance. Failure or refusal to submit to testing or

      tampering with the collection progress or specimen may be considered the same as

      a positive test.

(7)   Defendant shall not possess a firearm, destructive device, or other dangerous

      weapon.

(8)   Defendant shall undergo a substance abuse and/or mental health evaluation if

      required by the Pretrial Services Officer and comply with resulting counseling or

      treatment recommendations.

(9)   Defendant shall reside with his parents, Ray and Rita Webb, at their home in Minot

      and not change this residence without prior approval of the Pretrial Services Officer.


                                        2
  Case 1:20-cr-00031-DMT Document 31 Filed 04/24/20 Page 3 of 3



 (10) Upon release, the defendant shall contact Pretrial Services Officer Shylah Leonard

       at (701) 929-0208.

IT IS SO ORDERED.

Dated this 24th day of April, 2020.

                                           /s/ Clare R. Hochhalter
                                           Clare R. Hochhalter, Magistrate Judge
                                           United States District Court




                                       3
